Exhibit 10.26

RESIGNATION AND CONSULTING AGREEMENT

AND GENERAL RELEASE OF CLAIMS

1. Karen Rogge (“Executive”) was employed by Extreme Networks, Inc. (the
“Company”) on or about April 2, 2007 pursuant to a written employment agreement
of March 13, 2007 (the “Employment Agreement”). Executive has decided to resign
from her employment with the Company, and it is the Company’s desire to secure
Executive’s assistance in the transition of her duties following her
resignation, to provide Executive with a payment that she would not otherwise be
entitled to receive upon her resignation, and to resolve any claims that
Executive has or may have against the Company. Accordingly, Employee and the
Company agree as set forth below. This Agreement will become effective on the
eighth day after it is signed by Executive (the “Effective Date”), provided that
Executive has not revoked this Agreement (by email notice to ***) prior to that
date.

2. Executive hereby resigns voluntarily from (a) her employment with the
Company, and (b) any positions that she holds with the Company and any of its
subsidiaries, with all such resignations effective as of July 20, 2009 (the
“Resignation Date”). Executive shall promptly execute and return to the Company
any documents reasonably necessary to effectuate her resignation from any such
positions, and her review and execution of those documents shall not constitute
consulting services under Paragraph 5 of this Agreement.

3. Subject to Executive’s execution of this Agreement (without revocation during
the seven-day revocation period described below) and her strict compliance with
the terms of this Agreement, the Company shall provide Executive with a lump sum
payment equal to six months’ base salary at Executive’s final base salary rate,
less applicable withholding, on August 31, 2009.

4. Executive acknowledges that she was paid all wages that Executive earned
during her employment with the Company. Executive understands and acknowledges
that she shall not be entitled to any payments or benefits from the Company
other than those expressly set forth in Paragraphs 3 and 5.

5. The parties agree that during the six-month period following the Resignation
Date, Executive shall, upon reasonable notice from the Company, provide
consulting services to the Company as an independent contractor for up to 10
hours per week. Such services may include, but are not limited to, assisting in
the orderly transition of her duties and any other reasonable services that may
be requested by the Company’s Chief Executive Officer, Chief Financial Officer,
or General Counsel. When and if requested by the Company, Executive shall be
paid the sum of $200 per hour for all hours of consulting services that she
actually provides to the Company. Any requests by the Company for Executive’s
consulting services pursuant to this Paragraph shall be made by the Company’s
Chief Executive Officer, Chief Financial Officer, or General Counsel and no one
else.

6. Executive and her successors release the Company and its parents, divisions,
subsidiaries, and affiliated entities, and each of their respective current and
former shareholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released

 

1



--------------------------------------------------------------------------------

parties based upon or arising out of any matter, cause, fact, thing, act or
omission whatsoever occurring or existing at any time up to and including the
date on which Executive signs this Agreement, including, but not limited to, any
claims of breach of contract, wrongful termination, retaliation, constructive
discharge, fraud, defamation, infliction of emotional distress, or national
origin, race, age, sex, sexual orientation, disability or other discrimination
or harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act, or any other applicable law. This release of claims will not
apply to (a) any rights or claims that cannot be released as a matter of law,
including any statutory indemnity rights; (b) Executive’s vested rights under
the Company’s equity and/or 401(k) plans; and (c) Executive’s right to be
indemnified by the Company pursuant to and in accordance with the parties’
Indemnity Agreement of January 21, 2008 (the “Indemnity Agreement”).

7.     Executive acknowledges that she has read section 1542 of the Civil Code
of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive waives any rights that she has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
she may lawfully waive such rights pertaining to this general release of claims,
and affirms that she is releasing all known and unknown claims that she has or
may have against the parties listed above.

8. Executive acknowledges and agrees that she shall continue to be bound by and
comply with the terms of the Employee Inventions and Proprietary Rights
Assignment Agreement between the Company and Executive. To the extent she has
not done so already, promptly following her execution of this Agreement,
Executive will return to the Company, in good working condition, all Company
property and equipment that is in Executive’s possession or control, including,
but not limited to, any files, records, computers, computer equipment, cell
phones, credit cards, keys, programs, manuals, business plans, financial
records, and all documents (whether in paper, electronic, or other format, and
all copies thereof) that Executive prepared or received in the course of her
employment with the Company.

9. Executive agrees that she will not, at any time in the future, make any
critical or disparaging statements about the Company, its products or its
employees, unless such statements are made truthfully in response to a subpoena
or other legal process.

10. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.

11. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.

 

2



--------------------------------------------------------------------------------

12. The Company intends that the payment provided to the Executive pursuant to
this Agreement will not be subject to taxation under Section 409A of the
Internal Revenue Code (“Section 409A”). The provisions of this Agreement shall
be interpreted and construed in favor of satisfying any applicable requirements
of Section 409A of the Code. However, the Company does not guarantee any
particular tax effect for the payment provided to the Executive pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to the
Executive, the Company shall not be responsible for the payment of any
applicable taxes incurred by the Executive on compensation paid or provided to
the Executive pursuant to this Agreement. In the event that any compensation to
be paid or provided to Executive pursuant to this Agreement may be subject to
the excise tax described in Section 409A, the Company may delay such payment for
the minimum period required in order to avoid the imposition of such excise tax.

13. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, and it supersedes all prior negotiations
and agreements between the parties, whether written or oral, with the exception
of the Indemnity Agreement, any stock option or restricted stock agreements
between the parties, and the agreement described in Paragraph 8. In particular,
the Employment Agreement shall be of no further force or legal effect, except
with respect to the arbitration provision contained in that agreement, which
provision remains in full force and effect. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Executive.

EXECUTIVE UNDERSTANDS THAT SHE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT SHE IS GIVING UP ANY LEGAL CLAIMS SHE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT SHE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT SHE MAY REVOKE
IT AT ANY TIME DURING THE 7 DAYS AFTER SHE SIGNS IT (BY EMAIL NOTICE OF
REVOCATION TO THE EMAIL ADDRESS LISTED IN PARAGRAPH 1), AND THAT IT SHALL NOT
BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE AND THE COMPANY
AGREE THAT ANY MODIFICATIONS TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL,
SHALL NOT RESTART THE 21-DAY CONSIDERATION PERIOD DESCRIBED IN THE PREVIOUS
SENTENCE. EXECUTIVE ACKNOWLEDGES THAT SHE IS SIGNING THIS AGREEMENT KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE PAYMENT DESCRIBED IN PARAGRAPH 3,
WHICH PAYMENT EXECUTIVE WOULD NOT BE ENTITLED TO RECEIVE BUT FOR HER EXECUTION
OF THIS AGREEMENT.

 

Dated: July 31, 2009    

/s/    Karen Rogge

    Karen Rogge     EXTREME NETWORKS, INC. Dated: July 31, 2009     By:  

/s/    Kathleen Swift

[***Each item denoted with three asterisks in this document is immaterial
contact information that has been redacted for purposes of personal privacy.]

 

3